Citation Nr: 1427026	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an extra-schedular rating for a left wrist disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case was brought before the Board in September 2012 and November 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was first denied in March 2014.  See 38 C.F.R. § 4.16(b).  The Veteran has not disagreed with the findings, and accordingly, the claim is not before the Board.   


FINDING OF FACT

The service-connected left wrist disability is not shown to be productive of a disability picture that is so exceptional or unusual as to render inadequate the application of the regular schedular standards for rating the condition.


CONCLUSION OF LAW

The criteria for the assignment of an extraschedular disability rating for a service-connected left wrist disability pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters provided by the VA.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The VA also obtained an opinion as to whether an extraschedular rating was warranted.  VA's duty to assist with respect to obtaining relevant records and an examination or opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran contends that entitlement to an increased evaluation, based on an extraschedular rating, is warranted for his left wrist disability.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization so as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. Ap25, 229 (1993).  The Board cannot assign an evaluation on an extraschedular basis in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  However, VA, to include the Board, may decide the propriety of an extraschedular evaluation if VA's Under Secretary for Benefits or Director of Compensation and Pension Service (Director) reaches a negative determination.  Floyd, 9 Vet. App. at 88; see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).
The Board previously directed the Veteran's claim to be forwarded to the Director for consideration of an extraschedular evaluation.  Following a review of the claims file, including the Veteran's pertinent medical history and multiple VA examination reports, the Director determined that an extraschedular evaluation is not warranted.  Given this threshold determination, the Board may now properly consider entitlement to an extraschedular evaluation on the merits.

The Board must consider all of the pertinent medical evidence as well as the Veteran's individual circumstances in the determination of whether an extraschedular rating is warranted.  The Board has considered the evidence of record, but finds that the service-connected left wrist disability does not present an exceptional or unusual a disability picture as to warrant the assignment of higher rating on an extra-schedular basis.  See 38 C.F.R.§ 3.321(b)(1).

At his January 2008 VA examination the Veteran reported he was about to retire because he was having problems at work opening the wooden crates and checking inventory due to wrist pain.  See also August 2008 VA treatment record.

The April 2011 VA examiner noted that the Veteran used to be the manager of a warehouse.  The Veteran reported having retired in 2010 for medical reasons.  Specifically, the Veteran's left forearm and hand pain caused him to have to retire.  The examiner indicated that the Veteran's left elbow and wrist pain had significant effects on the Veteran's usual occupation.  The disability impacted the Veteran's occupation by causing decreased mobility, decreased manual dexterity, problems with lifting and carrying, and decreased strength.

A January 2014 recommendation from the Appeals Management Center (AMC) found that the Veteran's left wrist disability did not cause additional impairment which rendered the regular rating criteria inadequate.  The recommendation noted that the Veteran had not been hospitalized for any extended periods of time due to his service-connected ganglion cyst of the left wrist and the totality of the evidence did not support the contention that the Veteran's service connected left wrist disability was so exceptional or unusual, as to render the use of the regular rating schedule standards impractical.
In a March 2014 opinion, the Director concurred with the decision of the AMC that the Veteran was not entitled to an extraschedular evaluation.  The Director noted that the Veteran's complaints did not present an exceptional or unusual disability picture, such as marked interference with employment, or frequent periods of hospitalization that would render the current rating scheduler criteria inadequate.

In this case, the Board finds that the evidence of record, as confirmed by the Director's opinion in March 2014, does not show such an exceptional or unusual disability picture that has that the available schedular ratings for his service-connected left wrist disability.

The evidence demonstrates that the Veteran's industrial capacity has been impaired, to some degree, due to his service-connected left wrist disability.  The Board finds that there is no objective showing that his disability has impacted his employability to an extent greater than what is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Under these circumstances, the Board must conclude that an extraschedular disability rating for a service-connected left wrist disability pursuant to 38 C.F.R. § 3.321, must be denied.


ORDER

Entitlement to an increased evaluation on an extraschedular basis for a service-connected left wrist disability is denied.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


